Evaluation
  'I __.-Only.
           __, Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
   '".
                                                                                                   55, ~/i-J -1-q
                                                                                                ECEiVED IN
         fhi§ d9f:lllffl$flt contains ;~: ·.                                    ~~-''"' N-.~~.'1':ml' CRIMINAL APPEAlS
         P~~es ~hst are of po..:::::.:.:or~qu~aliiy~~~9L-J-4.-LL44f.r.tl..LL.I/4'lL.UI.D.UdLLJ'-£Id.L.
         at th~ tima of imaging.                                                                    AUG 1 0 2015


         zr,.., ~!l!Tdd'~
         ~                        .           .


         ldfr-~fli!/
                                      1tlit#t
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
   '}     -l

    \




        w!J)!JiIll#;;//
        '#ff~~~~~~~~~~~~~~~
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.

 v    .
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
         ..
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
          ·~
Evaluation
 \ .·  :
           Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.




                                                                                'I.•
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
 ,~~   ..
   i
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
 .;I,       .,
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.




       ~f'~f¥nil!llfJ4,                                                      1
    ·:t~~~
   . 11. .. .... .. 7,9
                        ~                           .Hl                      -~

                                 u~~W'V,......,.,                        .      9
                                               o/l.l1 btl? j
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.




      ·J-M1
                          -d'lnL
                      .1/d/e. · .· .
                                                                     ·

                              '            '···                 •.
                              :       .-;.            -~   ·.            ....
                                                                         ·
                                                                                   .:   .
                                                                                              .   ..·
                                                                                              .....' .
                                                                                                         .
                                                                                                             .   .
                                                                                                                     .   .
              •           ¥       •       ~.          •
                                                                             ~..        ·_;                                  ':·   .        .~   ..
          ..      ,;··.               .        (;·   ...                                                                               .   ·,    . .·   ',   ·~   .
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
Evaluation Only. Created with Aspose.Pdf.
                                     I V
                                          Copyright
                                          ~ 14C,4l, 2002-2014 Aspose Pty Ltd.                          TEXAS CRIMINAL LAWS .

                              (b) In addition to confinement, an individual adjudged guilty of a slate jail
                                                                                                                                     I
                                                                                                                                     !
                                                                                                                                            PENAL CODE
                                                                                                                                                                                                                       PC §12.42.   25
                           felony may be punished by a fine not to exceed $10,000.                                                   ~
                                                                                                                                   ~       has been once before convicted of a felony, on conviction he shall be
                              (c) An individual adjudged guilty of a state jail felony shall be punished                          l        punished fora second-degree felony.
                                                                                                                                ':ll
                           for a third degree felony if it is shown on the trial of the offense that:
                                 (1) a deadly weapon as defined by Section 1.07 was used or exhibited
                                                                                                                                     t
                           during the commission of the offense or during immediate flight following.                                         (b) If it is shown on the trial of a second-degree felony that the defendant
                           the commission of the offense, and that the indivicual used or exhibited the                                    has been once before convicted of a felony, on conviction he shall be pun-
                                                                                                                                           ished for a first-clegree felony.
                           deadly weapon or ·was a party to tl1e offense and knew that a deadly
                           weapon would be used or exhibited; or                                                                              (c) If it is shown on the trial of a first-degree felony that the defendant has
                                 (2) the individual has previously been finally convicted of any felony:,                                  been once before convicted of a felony, on conviction he shall be punished
                                    (A) listed in Section 3g(a)(1), Article 42.12, Code of Criminal Proce~                                by imprisonment in the institutional division of the Texas Department of
                           dure; or                                                                                                       Criminal Justice for life, or for any term of not more than 99 years or less
                                    (B) for which the judgment contains an .affirmative finding under                                     than 15 years. In addition to imprisonment, an individual may be punished
                                                                                                                                          by a fine not t.::> exceed $10,000.
                           Se,ction 3g(a)(2), Article 42.12, Code of Criminal Procedure.
                                                                                                                               :li
                           (Sec/ions 12.35/o 12.40 reserved lor expansion}
                                                                                                                                                                    (one provision /hal will be replaced by another}
                           Subch. D. EXCEPTIONAL SENTENCES
                                                                                                                                              (d)(1)* 'fell. unli/01~t·96J If it is shown on the trial of a felony offense that the
                           PC §12.41. CLASSIFICATION OF OFFENSES OUTSIDE THIS CODE.                                                        defendant has previously been finally convicted of two felony offenses, and
                           For purposes of this subchapter, any conviction not obtained from a prose-                                      the second previous felony conviction is for an offense that occurred sub-
                           cution under this code shall be classified as follows:                                                          sequent to the first previous conviction having become final, on conviction
                                (1) "felony of the third degree" if imprisonment in a penitentiary is af-                                 he shall be punished by imprisonment in the institutional division of the
                           fixed to the offense as a possible punishment; · ·       .                                                     Texas Department of Criminal Justice for life, or for any term of not more
                                (2) "Class B misdemeanor" if the offense is not a 'felony and confine-                          ~
                                                                                                                               .ol
                                                                                                                                          than 99 years or less than 25 years.
                           ment in a jail is affixed to the offense as a possible punishment:                                                (d)(1 )* 'fell. on ot-01-96J If it is shown on the trial of a felony offense other
                                (3) "Class C misdemeanor" if the offense is punishable by fine only.                                      than a state jail felony punishable under Section 12.35(a) that the defen.
                                                                                                                                          dant has. previously been finally convicted of two felony offenses, and the
                           PC §12.42. PENALTIES FOR REPEAT AND HABITUAL FELONY                                                            second previous felon'y conviction is for an offense that occurred subse-
                           OFFENDERS.                  .                                                                                  quent to the tln;t previous conviction having become final, on conviCtion he
                                                                                                                                          shall be punished by imprisonment in the institutional division of the Texas
                                                                                                                                          Department of Criminal Justice for life, or for any term of not more than 99
                                                           (one provision /hal will be replaced by anc/her}                               years or less than 25 years.                                                ·
                               (a)* •teH. until 01~1-95.J If it is shown on the tria( of a state jail felony punish-
                            able ·Under Section 12.35(c) or on the trial of a third-degree felony that the                                     (2) for
                                                                                                                                                    A defendant   shall be punished by imprisonment in the institutional
                            defendant has been once before c~mvicted of a felony, on conviction he                                       division        life if:
                          · shall be punished for a second-degree felony.                                                                         (A) the defendant is convicted of an offense:
                               (a)* •teH. on 01~1-95.J (1) If it is shown on the trial of a state jail felony                                       (i) under Section 22.021, Penal Code; .
                            punishable under Section 12.35(a) that the defendant has previously been·                                               (ii) uncler Section 20.04(a)(4), Penal Code, if the defendant
                            finally convicted of two state jail felonies, on conviction the defendant shall                              committed      the offense with the intent to violate or abuse the victim sexu-
                            be punished-for a·third-degree felony.                                    '                                  ally; or
                                  (2) If it. is shown on the triql of a state jail felony punishable under                      !.                   (iii)· under Section 30.02, Penal Code, punishable under Subsec-
                            Section 12.35(a) that the defendant hm; previous!/ been finally convicted of                                  tion (d) of that section, if the defendant committed the offense with the.
                            two felonies, and the second previous felony conviction is for an offense                           i
                                                                                                                                !.       intent to commit a felony described by Subparagraph (i) or (ii) or a felony
                            that occurred subsequent to the fimt previous conviction having become                              ~:
                                                                                                                                         under Section 21. ·11 or 22.011, Penal Code; and
                            final, on conviction the defendant sl1all be punished for a secorid·degree                                            (B) thEI defendant has been previously convicted of two felony
                            felony.                                   ·
                                                                                                                                         offenses, at least one of which is an offense:
                                  (3) If it is shown on the trial of a state jail felony punishable under                                (i) under Section •\3.25 or 43.26, Penal Code:         .
                            Section 12.35(c) or on the trial l)f a third-degree felony that the defendant                                           (ii) under-Section 21.11, 22.011, 22.021, or 25.02, Penal Code;
                                                                                                                                                    (iii) under Section 20.04(a)(4), Penal Code, if the defendant
                                                                                                                                         committed
                                                                                                                                         ally: or       the offense with the intent to violate or a~        , ) __                       •I



 ·i'
 Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.




                                                   .
                           -~/   ..:            ,:,:..
                                                         ,·



                                                                                                                              .·.:. ·~.:        ·:.-:.:
                                   ..... ·.-                                .
                                                                            -~   '·                                       '                .•




~; , ~~~£~~~l~~~~a.~:fut:f
··; · . ·aefendaritl·ie'y.~ an object-s·
               _· :·of ·tij'~~;~~~l~~t~;;.>:the .-?? tJ
~. ~-   .
                                       ··· ··· )~;;~'~.:.~·~-F ~ .-:_"\-:             ~-.:·1£-i:';ki•-:..~~-·::;'''li''~"'c'"i'
                                                    . .....-·




                 ._:_;··
        ·i.:
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.




       .Form 211-FINAL SHEET




                             AND THE GRAND JURORS AFORESAID do further present upon their

                 oaths, that prior to the commission of the aforesaid offense by the

                . said REGINALD ARLIEGH NOBLE,                              to--wit:     on the 26TH day of MAY,            A.D.

                 1992, in the' 265TH JUDICIAL DISTRICT COURT of DALLAS County, Texas, in

                 cause       number         F91-"72411-UR on                    the   docket   of   said   Court,     the   said
                 REGINALD ARLIEGH NOBLE under the name of REGINALD NOBLE, was duly and
                                                                                                            .   l

                 legally convicted                    in     said      last       named court       of   a 'felony,    to-wit:

                UNAUTHORIZED USE OF A MOTOR VEHICLE, as charged in the indictment,

                upon an indictment then legally pending in said last named Court and

                of which said court had jurisdiction; and said conviction was a final

                conviction and was a conviction for an offense committed by him, the

                said REGINALD ARLIEGH NOBLE, prior to the commission of the offense

                hereinbefore charged against him, as set forth in the first paragraph
                hereof,

                           AND THE GRAND JURORS AFORESAID do further present upon their

               oaths, that prior to the commission of each of the aforesaid offenses

               was prior to the commission of the offense set forth in the first

               paragraph hereof,




     Against the peace and dignity of the State.
                       BILL HILL

           Criminal District Attorney, Dallas County, Texas.                                        Foreman of the Grand]ur'i---~~--....



                                                                                                                       lt7/'
Evaluation Only. Created with Aspose.Pdf. Copyright 2002-2014 Aspose Pty Ltd.
'--             hereof,

                           AND THE GRAND JURORS AFORESAID do further present upon their

                oaths, that prior to the commission of each of the aforesaid offenses
               by the said REGINALD ARLIEGH NOBLE, to-wit:                                      on    the 17TH day of JULY,

               A.D. 1987, in the CRIMINAL DISTRICT COURT of DALLAS County, Texas, in

                cau.se      number· F87-77432-KH                     on        the    docket   of    said Court        1   the    said

               REGINALD ARLIEGH NOBLE under the name of REGINALD ARLEIGH NOBLE, was

               duly and legally                 ~onvicted           in said last named court of a felony, to-

               wit: BURGLARY OF A BUILDING,                               as charged in the indictment,                        upon an

               indictm~nt then legally pending in said last named.Court and of which

               said       court         had       jurisdiction;                 and    ~aid    conviction          was     a     final
                                                       .                   I


               ~onviction            and was a conviction for an offense committed by him, the

               said REGINALD ARLIEGH NOBLE, prior to the commission and conviction of

               th·e offense hereinbefore charged against him 1 in the second paragraph

               hereof, and said commission and conviction set forth in this paragraph

               ~as     prior to the commission of the offense set forth in the first

               paragraph hereof,




      Against the peace and dignity of the State.
                      BILL HILL

           Criminal Di1,1irict Attorney, Dallas County, Texas.                                       FOreman of the Grand Jury